OPINION — AG — ** COUNTY SHERIFF — ELECTIONS — QUALIFICATIONS OF CANDIDATES — EQUIVALENCY CERTIFICATE SUFFICIENT TO MEET HIGH SCHOOL EDUCATION REQUIREMENTS ** UNDER THE PROVISIONS OF SENATE BILL NO. 322 OF THE SECOND REGULAR SESSION OF THE THIRTY FIFTH OKLAHOMA LEGISLATURE, A CANDIDATE FOR THE OFFICE OF COUNTY SHERIFF WHO SUCCESSFULLY COMPLETES A G.E.D. (GED) TEST AND THUS IS ISSUED A CERTIFICATE OF HIGH SCHOOL EQUIVALENCY IS QUALIFIED TO RUN FOR COUNTY SHERIFF INSOFAR AS REQUIREMENTS FOR A " HIGH SCHOOL EDUCATION " ARE CONCERNED. CITE: SENATE BILL NO. 322 (MICHAEL CAUTHRON)